Order entered December 2, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00746-CV

                  KENNETH GORDON, ET AL., Appellants

                                        V.

                  TRUCKING RESOURCES INC., Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-02385-2019

                                     ORDER

      This is an appeal from an order confirming an arbitration award. Before the

Court is appellants’ November 30, 2021 motion to extend the time to file their brief

on the merits. Appellants ask the time to file their brief run from the date a

supplemental clerk’s record containing the record from the proceedings before the

American Arbitration Association (AAA) is filed. The record before this Court

reflects that the record of the AAA proceeding was not before the trial court.

Accordingly, we DENY the motion. See TEX. R. APP. P. 34.5(c); Intermarque
Auto. Products, Inc. v. Feldman, 21 S.W.3d 544, 547 n.3 (Tex. App.—Texarkana

2000, no pet.) (observing that while Rule 34.5(c) allows courts to supplement

the record, it does not allow an appellate court to consider documents which were

not on file with the trial court at the time the trial court ruled).

       On the Court’s own motion, we extend the deadline for appellants’ brief to

January 3, 2022.




                                                 /s/    CRAIG SMITH
                                                        JUSTICE